DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to method for monitoring occupancy in a work area in the field of occupancy monitoring.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “calculating a target rate of air exchange for the room based on the quantity of humans in the room and the volume of the room; calculating a permitted variance in a set temperature for the room based on the quantity of humans in the room and the volume of the room; and serving a command specifying the target rate of air exchange and the permitted variance for the room to a heating and ventilation control system for the room.” 
The closest prior art found was TUSCH et al. (US20210279475A1), hereinafter referred to as TUSCH and BURT et al. (US 20170307243 A1) hereinafter referred to as BURT.
TUSCH pertains to computer vision systems and methods providing real time data analytics on detected people or objects in the home environment or other environments capable of know/learn the size of a room and based on a network of occupancy room of sensors around the home, which understand room occupancy, and numbers of and individuals, allows individual temperature preferences (ex: He/She prefers the anticipating room to be 18 as opposed to 22-
Independent claims 12 and 16 recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims2-11, 13-15 and 17-20 are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486